Exhibit 10.2
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933 OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, ALL AS EVIDENCED BY
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
UNSECURED TERM PROMISSORY NOTE

$                       Dated:                     , 2009

For Value Received, Veritec, Inc., a Nevada corporation (the “Maker” or
“Company”), with its primary offices located at 2445 Winnetka Ave. N., Golden
Valley, MN 55427 U.S.A., promises to pay to the order of
                                                             or its registered
assigns (the “Payee”), upon the terms set forth below, the principal sum of
                                                             AND NO/100 DOLLARS
($                                                              ), with interest
on the principal sum at the rate of eight percent (8%) per annum. THIS UNSECURED
TERM PROMISSORY NOTE (this “Note”) is not secured by any security interest in
any of the Company’s assets and the Company shall have no obligation to provide
Payee with any collateral to secure repayment of the loan evidenced by this
Note. This Note is the Note referred to the Subscription Agreement and Letter of
Investment Intent by and between the Company and Payee, dated as of the date
hereof.

1.  
Payments.

(a)  
The full amount of principal and accrued interest under this Note shall be due
on the eighteen-month anniversary of the date of this Note, as first set forth
above (the “Maturity Date”), unless converted earlier in accordance with the
express terms of this Note.

(b)  
Maker may prepay the principal sum and interest under this Note in whole or in
part until the Maturity Date or such earlier time as the principal sum and
interest become due in accordance with the terms of this Note.

(c)  
Any payments of principal under and pursuant to this Note shall be made in cash,
by either check or wire transfer of immediately available funds to the Payee
pursuant to written instructions from the Payee.

2.  
Events of Default.

(a)  
An “Event of Default,” wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

  (i)  
any default in the Maker’s obligation to make payment of the principal or
interest under this Note, as and when the same shall become due and payable;

  (ii)
where Maker fails to observe or perform any material obligation or breaches any
material term or provision of this Note and such failure or breach shall not
have been remedied within ten (10) days after the date on which notice of such
failure or breach shall have been delivered by Payee to Maker;

 

 



--------------------------------------------------------------------------------



 



  (iii)  
a Change in Control (defined herein) of the Company; or

  (iv)  
where Maker commences, or there shall be commenced against Maker, a case under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or Maker commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Maker, or there is commenced against Maker any
such bankruptcy, insolvency or other proceeding which remains un-dismissed for a
period of sixty (60) days from the date of commencement of such proceeding; or
Maker is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or Maker suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues un-discharged or un-stayed for a period of sixty
(60) days; or Maker makes a general assignment for the benefit of creditors; or
Maker shall fail to pay, or shall state in writing that it is unable to pay its
debts generally as they become due.

(b)  
For purposes of the foregoing, a “Change in Control” shall mean the occurrence
after the date hereof of any of (i) an acquisition by one or more investors of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of more than 33% of the voting
securities of the Company, or (ii) the Company’s merger into or consolidation
with any other firm or entity or association, or the merger or consolidation of
any other firm, entity or association into or with the Company and, after giving
effect to such transaction, the shareholders of the Company immediately prior to
such transaction own less than 66% of the aggregate voting power of the Company
or the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another firm, entity or
association and the shareholders of the Company immediately prior to such
transaction own less than 66% of the aggregate voting power of the acquiring
entity immediately after the transaction, or (iv) a replacement at one time or
within a three-year period of more than one-half of the members of the Company’s
board of directors which is not approved by a majority of those individuals who
are members of the board of directors on the date hereof (or by those
individuals who are serving as members of the board of directors on any date
whose nomination to the board of directors was approved by a majority of the
members of the board of directors who are members on the date hereof), or
(v) the execution by the Company of an agreement to which the Company is a party
or by which it is bound, providing for any of the events set forth in clauses
(i) through (iv) above. Notwithstanding anything to the contrary contained
herein, the acquisition by Van Thuy Tran, Larry Johanns, The Matthews Group, or
any of their respective successors in interest, nominees, trustees, executors,
other person or entity in a representative capacity, of any additional equity
securities of the Company, shall not be considered a Change in Control.

(c)  
If any Event of Default occurs, then the full principal amount of this Note,
together with all accrued interest thereon, shall at the Payee’s election become
immediately due and payable in the manner described in Section 1 of this Note,
above. The Payee need not provide and Maker hereby waives any presentment,
demand, protest or other notice of any kind, and the Payee may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by Payee at any time prior to
payment hereunder. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.

 

Page 2 of 4



--------------------------------------------------------------------------------



 



3.  
Conversion.

(a)  
At the election of the Payee on or before the Maturity Date, the entire
principal and accrued but unpaid interest under this Note (the “Note Amount”)
shall be converted and be applied as provided in this Section 3.

(b)  
Any conversion of the Note Amount shall convert into purchase price payable for
the convertible promissory notes, warrants or other securities of the Company
(the “Securities”), contemplated to be sold in connection with an anticipated
financing transaction (the “Proposed Transaction”). As soon as is practicable
prior to the closing of a Proposed Transaction, the Company will notify Payee of
such Proposed Transaction (the “Conversion Notice”). Payee will have five
(5) days after receipt of the Conversion Notice to notify the Company in writing
that it intends to convert this Note into Securities as part of the Proposed
Transaction. Upon any conversion pursuant to this Section 3, the Payee will
promptly upon the Company’s request (and in any event within ten (10) business
days) surrender this Note for cancellation on the Company’s books and records
or, in cases where the Note has been lost or misplaced, a duly executed
affidavit of loss with respect to the Note, in form and substance reasonably
satisfactory to the Company. Upon conversion, and regardless of whether this
Note has at that time been surrendered, the Company shall be entitled to cancel
this Note on its books and records. Payee will promptly execute such agreements
and other documents as the other investors in the Proposed Offering under which
the Note will be converted are required to execute in form and substance
reasonably satisfactory to the Company.

4.  
No Waiver of Payee’s Rights. All payments of principal and interest shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.

5.  
Modifications. No term or provision contained herein may be modified, amended or
waived except by written agreement or consent signed by the party to be bound
thereby.

6.  
Cumulative Rights and Remedies. The rights and remedies of Payee expressed
herein are cumulative and not exclusive of any rights and remedies otherwise
available under this Note, or applicable law (including at equity). The election
of Payee to avail itself of any one or more remedies shall not be a bar to any
other available remedies, which Maker agrees Payee may take from time to time.

7.  
Collection Expenses. If Payee shall commence an action or proceeding to enforce
this Note, then Maker shall reimburse Payee for its costs of collection and
reasonable attorneys’ fees incurred with the investigation, preparation and
prosecution of such action or proceeding.

8.  
Severability. If any provision of this Note is declared by a court of competent
jurisdiction to be in any way invalid, illegal or unenforceable, the balance of
this Note shall remain in effect, and if any provision is inapplicable to any
person or circumstance, it shall nevertheless remain applicable to all other
persons and circumstances.

9.  
Successors and Assigns. This Note shall be binding upon Maker and its successors
and shall inure to the benefit of the Payee and its successors and assigns. The
term “Payee” as used herein, shall also include any endorsee, assignee or other
holder of this Note.

10.  
Lost or Stolen Note. If this Note is lost, stolen, mutilated or otherwise
destroyed, Maker shall execute and deliver to the Payee a new promissory note
containing the same terms, and in the same form, as this Note. In such event,
Maker may require the Payee to deliver to Maker an affidavit of lost instrument
and customary indemnity in respect thereof as a condition to the delivery of any
such new promissory note.

11.  
Governing Law; Dispute Resolution. This Note shall be governed by the laws of
the State of Minnesota without regard to its conflicts-of-law principles. Any
judicial action to enforce any right of any party under this Note may be brought
and maintained in Minnesota state or federal courts located in Hennepin County.
Accordingly, the parties hereby submit to the process, jurisdiction and venue of
any such court. Each party hereby waives, and agrees not to assert, any claim
that it is not personally subject to the jurisdiction of the foregoing courts in
the State of Minnesota or that any action or other proceeding brought in
compliance with this Section is brought in an inconvenient forum.

 

Page 3 of 4



--------------------------------------------------------------------------------



 



13.  
Notice. Any and all notices or other communications or deliveries to be provided
by the Payee hereunder shall be in writing and delivered to the Company at the
address of its principal place or business, or to the Payee at the following
address:                                                             .

In Witness Whereof, the undersigned signs this Note as and on behalf of the
“Maker” and not as a surety or guarantor or in any other capacity.

            VERITEC, INC., a Nevada corporation
      By:           Name:           Title:      

 

Page 4 of 4